Citation Nr: 0426614	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx, claimed as secondary to herbicide exposure, for the 
purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  He died in June 2002.  The appellant is his 
widow.

The accrued benefits matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the claim.  The claim 
for service connection for the cause of the veteran's death 
is before the Board from a February 2003 RO decision which 
denied the claim.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge sitting in Boston, Massachusetts, in May 
2004.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for cancer 
of the larynx, claimed as secondary to herbicide exposure, 
was pending at the time of the veteran's death in June 2002.

2.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era and is presumed to have been 
exposed to one or more herbicide agents during this service. 

3.  The veteran's squamous cell carcinoma originated in his 
larynx.

4.  Respiratory cancer, such as the squamous cell carcinoma 
of the larynx, is recognized in the applicable regulations as 
a presumptive disease associated with
exposure to chemical herbicides, including Agent Orange.

5.  Competent medical evidence establishes that the veteran's 
cancer of the larynx, which has been service-connected for 
accrued benefits purposes, was the primary cause of his 
death.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, 
presumptive service connection for cancer of the larynx, 
secondary to herbicide exposure, for accrued benefits 
purposes, is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.1000 (2003).

2.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  As the Board is providing 
a full grant of the benefits sought by the appellant, it 
concludes that remand for compliance with the VCAA is not 
warranted because any failure to comply with VCAA 
requirements would not be prejudicial to the appellant.

Service connection for cancer of the larynx for accrued 
benefits purposes

The appellant seeks entitlement to accrued benefits for 
service connection for cancer of the larynx, claimed as 
secondary to exposure to herbicides in service.  She contends 
that the veteran served in the Republic of Vietnam for 
various periods in 1969 and 1970 and as a result, he was 
exposed to Agent Orange which resulted in the development of 
cancer of the larynx.

Under 38 U.S.C.A. § 5121(a) (West 1991), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as "accrued 
benefits") and due and unpaid for a period not to exceed two 
years."

Parenthetically, the Board notes that the law was recently 
amended to remove the two year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  As the veteran in 
this case died in 2002, the recent amendments are not 
applicable to the appellant's claim.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the evidence of record shows that the 
veteran did have a claim pending for service connection for 
squamous cell carcinoma of the tongue as secondary to 
exposure to Agent Orange at the time of his death.  The Board 
notes that there is some difference of opinion in the medical 
record as to the exact location of the veteran's cancer and 
that these differences have been resolved in the veteran's 
favor, as described in further detail below.  Accordingly, 
the Board interprets the claim which was pending at the time 
of his death to be a claim for service connection for cancer 
caused by exposure to herbicides in service.  As the Board 
finds that the veteran had cancer of the larynx as a result 
of exposure to Agent Orange, the Board has recharacterized 
the claim as one for service connection for cancer of the 
larynx, and not cancer of the tongue.

The Board has reviewed all the evidence in the claims folder, 
which includes, but is not limited to:  service medical and 
personnel records, the veteran's and the appellant's written 
statements, private treatment records, the veteran's death 
certificate, a private medical opinion, a VA medical opinion, 
and the appellant's May 2004 hearing testimony.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
these claims.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Turning to a decision on the merits of the appeal, the Board 
must determine whether the evidence supports the claims or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  

The law provides that if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6) provides that in order for service connection 
to be granted, respiratory cancers must become manifest to a 
degree of 10 percent or more at any time after service.

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (which reversed the Court's holding in McCartt v. 
West, 12 Vet. App. 164 (1999) which required that the veteran 
have a
presumptive disease before exposure was presumed).

The Vietnam era began on January 9, 1962, and ended on May 7, 
1975.  38 U.S.C.A. § 1116(f) (2003).  The veteran's military 
records show that he served at an air base in Thailand from 
April 1969 to May 1970 and that he was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
His military occupation specialty was a precision measuring 
equipment specialist.  His service personnel records further 
list, under the heading "Combat", the TET 69 
Counteroffensive, the Vietnam Summer-Fall Campaign, 1969, and 
the Vietnam Winter-Spring Campaign, 1970.  The record also 
includes an April 2002 statement from the veteran wherein he 
reported that while he was stationed in Thailand, he was 
periodically assigned to courier equipment that he had 
calibrated and/or repaired to precision measuring equipment 
laboratories in Vietnam.  The appellant also testified that 
the veteran reported to her that during service he had 
"quick hops in and out of Vietnam" in connection with 
equipment repair.

Based on the veteran's military records, his statements 
during his lifetime, and the appellant's testimony, the Board 
finds that he did serve in Vietnam during the Vietnam Era.  
Accordingly, he is presumed to have been exposed to Agent 
Orange during service.

The evidence of record includes a private pathology report 
dated in 1998 which diagnosed a tongue lesion as squamous 
carcinoma.  The lesion was excised.  In April 2000, the 
veteran underwent a left modified radical neck dissection to 
remove a mass in the left submandibular space.  In February 
2001 the veteran underwent a right modified neck dissection 
to remove a submental mass in the midline.  

A May 2002 written statement from C. W. Seidler, M.D., noted 
that he had been treating the veteran's advanced squamous 
cell carcinoma of the upper aero digestive tract for two 
years.  Dr. Seidler stated that the primary origin of the 
veteran's tumor was not completely clear.  He noted that 
"[w]ith cancerization of the entire upper aero digestive 
tract, the tumor may have originated in the larynx or 
hypopharynx with initial metastatic spread to the 
submandibular nodes."  At the time of his written statement, 
Dr. Seidler noted that the cancer was quite advanced and 
involved the entire upper larynx as well as the lateral 
mouth, mandible, and jugular nodes.  Dr. Seidler also 
prepared the veteran's death certificate in June 2002 and 
listed the immediate cause of death as "cancer larynx-upper 
airway".  

A January 2003 VA medical opinion noted that the claims 
folder had been reviewed, including the veteran's death 
certificate and Dr. Seidler's May 2002 statement.  The 
opinion stated, without elaboration, that it was the 
physician's opinion that the left side of the tongue was the 
primary site of the veteran's cancer.

The facts of the case show some difference of professional 
medical opinion regarding the point of origin of the squamous 
cell carcinoma that caused the veteran's death.  The VA 
physician in January 2003 was of the opinion that the 
veteran's cancer began at the left side of his tongue.  
However, the two opinions of the veteran's private physician, 
Dr. Seidler, in the May 2002 statement and the June 2002 
death certificate, when viewed in the light most favorable to 
the appellant, was that the cancer essentially originated in 
the veteran's larynx.  In this regard, the Board finds that 
the two opinions of Dr. Seidler are of greater probative 
value than the once opinion provided by the VA physician.  
Dr. Seidler was the veteran's treating physician for several 
years, and is therefore more familiar with the historic 
details of his medical case.  Therefore, with resolution of 
doubt in favor of the veteran's claim, the Board finds that 
the veteran's cancer originated in his larynx and that the 
regulatory presumption specified in 38 C.F.R. § 3.309(e) 
linking herbicide exposure in Vietnam to respiratory cancer 
of the larynx applies.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).)

As such, the Board finds that service connection for cancer 
of the larynx, for purposes of accrued benefits, is 
warranted.

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002).  For a service-connected 
disability to be the primary cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003). 

As discussed above, the veteran's cancer of the larynx, 
listed on his death certificate as the immediate cause of 
death, has been service-connected for accrued benefits 
purposes.  Thus, the Board finds that the evidence is at 
least in equipoise on the question of whether the veteran's 
service-connected cancer was the primary cause of death.  
Accordingly, service connection is warranted for the cause of 
the veteran's death.




ORDER

Entitlement to service connection for cancer of the larynx, 
for the purpose of accrued benefits, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



